DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The cancellation of Claims 14, 16-17 in the submission filed 2/25/2022 is acknowledged and accepted.

Election/Restrictions
     Applicant’s election without traverse of Invention II (Claims 18-28) in the reply filed on 2/25/2022 is acknowledged.

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 120.

Information Disclosure Statement
     Various documents cited in the ‘Non-Patent literature Documents’ section of the information disclosure statement filed 2/25/2022 fail to comply with 37 CFR 1.98(b)(5), which requires each publication listed to be identified by date of publication.  In the instant case, these documents are either missing a date of publication or have an 

Drawings
     The originally filed drawings were received on 5/8/2020.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
     The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

     Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, Claim 28 is dependent on cancelled Claim 14.  

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
     Claims 18, 21-22, 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (U.S. Patent No. 9086537) in view of Laakkonen et al. (U.S. Patent Application US 2009/0224416 A1).
     Iwasa et al. discloses a method (See for example Abstract; Figures 1-7) comprising forming a substrate (See for example 301 in Figure 3) in a master mold (See for example Figure 2; 401 in Figure 3); removing the substrate from the master mold to form a template (See for example 301, 404 in Figure 3C) having a periodic side that is continuous and comprises areas of high relief and areas of low relief that periodically alternate in a first direction with a first periodicity; and forming a high refractive index diffraction grating (See for example 201, 501 in Figure 4; Material a in Table 1) in the template by adding high refractive index material to the template to form a continuous planar surface, the high refractive index material filling the areas of low relief of the template and covering the areas of high relief of the template to form the high refractive index diffraction grating in the template, wherein the high refractive index diffraction grating comprises the high refractive index material configured to have a planar side corresponding to the continuous planar surface and configured by the template to have a periodic side comprising areas of high relief and areas of low relief, wherein the areas of high relief and the areas of low relief of the high refractive index material periodically alternate in the first direction with the first periodicity and are interconnected by the high refractive index material, wherein the method comprises forming a high refractive index diffraction grating in the template by adding high refractive index material to the template (See for example 201, 501 in Figure 4; Material a in Table 1).  

     Iwasa et al. discloses the invention as set forth above, except for the master mold having a top surface and a plurality of channels in the top surface, the channels having parallel side walls that are slanted to form an acute angle relative to the top surface.  However, Laakkonen et al. teaches a conventional method for forming a diffraction grating element (See for example Abstract; Figures 1-20), wherein the mold (See for example 50 in Figure 1) utilized for forming the diffraction grating element (See for example 10 in Figures 3-4) includes a top surface (See top planar surface of 57 in Figure 1) and a plurality of channels (See for example 58 in Figure 1) in the top surface, the channels having parallel side walls (See for example side surfaces of 57 in Figure 1) that are slanted to form an acute angle relative to the top surface.  Thus, it would have been .
     Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. in view of Laakkonen et al.
     Iwasa et al. in view of Laakkonen et al. discloses the invention as set forth above, except for forming the high refractive index diffraction grating in the template using titanium dioxide, SrTiO3, LiNbO3, BaTiO3, Y2O3, MgO, Al2O3, Si3N4, SiO2, TiN, or VN.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the high refractive index diffraction grating in the template using titanium dioxide, SrTiO3, LiNbO3, BaTiO3, Y2O3, MgO, Al2O3, Si3N4, SiO2, TiN, or VN, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to form the high refractive index diffraction grating in the template using titanium dioxide, SrTiO3, LiNbO3, BaTiO3, Y2O3, MgO, Al2O3, Si3N4, SiO2, TiN, or VN, to provide appropriate refractive index properties (which is tied to the chosen material) for the material forming the diffraction grating, thus allowing for adjustment in the diffraction properties of the grating in the apparatus and method.  Sinclair & Carroll Co. v. Interchemical Corp..
     Claims 19, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. in view of Laakkonen et al. as applied to Claims 18, 21-22, 24-28 above, and further in view of Itzkovitch et al. (U.S. Patent Application Publication US 2008/0043334 A1).
     Iwasa et al. in view of Laakkonen et al. discloses the invention as set forth above, except for forming the high refractive index diffraction grating in the template by adding high refractive index material to the template using atomic layer deposition, or forming the template using injection compression molding of the high refractive index material.  However, Itzkovitch et al. teaches a conventional diffractive optical element utilized in an optical relay and expander (See for example Abstract; Figures 1-4).  In particular, a template or master substrate with a diffractive surface (See for example Paragraphs 0188-0191) for the diffractive optical elements (See for example 12, 15, 17 in Figures 1-3) may be formed via atomic layer deposition (See for example Paragraphs 0188-0191), and the master substrate with the diffractive surface may be utilized in an injection molding process (See for example Paragraphs 0166-0170) to form the optical relay and expander.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the high refractive index diffraction grating in the template by adding high refractive index material to the template using atomic layer deposition, or to form the template using injection compression molding of the high refractive index material, as taught by Itzkovitch et al., in the method Iwasa et al. in view of Laakkonen et al., 1) to allow for controlled thickness of the layers in utilizing atomic layer deposition, and 2) to take advantage of the enhanced surface relief replication provided by injection molding.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 10698202 to Kimmel et al.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
3/4/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872